        6:19-cv-01567-JD       Date Filed 04/24/21     Entry Number 138       Page 1 of 20




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                  GREENVILLE DIVISION
    Eden Rogers et al.,                         )
                                                )
                                  Plaintiffs,            Civil Action No. 6:19-cv-01567-JD
                                                )
                   v.                           )
                                                )
                                                     GOVERNOR HENRY MCMASTER’S
                                                )
    United States Department of Health and          MOTION FOR A PROTECTIVE ORDER1
                                                )
    Human Services, et al.,
                                                )
                                Defendants.     )

          Governor McMaster moves this Court under Fed. R. Civ. P. 26(c)(1) for a protective order

prohibiting Plaintiffs from forcing the Governor himself to be deposed in this case. As explained

below, Governor McMaster is the Chief Executive Officer of the State of South Carolina, and his

deposition is forbidden under the apex doctrine for at least three independent reasons, any one of

which is a sufficient basis on which to issue a protective order: (i) deposing him would place an

undue and unnecessary burden on the State and the Governor; (ii) the Governor has no unique

personal knowledge of the matter in dispute that could be obtained solely from his deposition; and

(iii) any information Plaintiffs seek from the Governor can be obtained from alternative discovery

methods. Further, the Governor’s deposition also should not be allowed for an additional and

independent reason, namely that it would invade the protected deliberative and decision-making

sphere of the Chief Executive. Accordingly, this Court should grant a protective order forbidding

such deposition.




1
  Governor McMaster submits no supporting memorandum for this motion because a full
explanation of the motion is set forth within, and a memorandum would serve no useful purpose.
See Local Civ. Rule 7.04 (D.S.C.).
      6:19-cv-01567-JD         Date Filed 04/24/21        Entry Number 138          Page 2 of 20




                                            BACKGROUND

I.      Factual background as alleged by Plaintiffs.2

        Title IV-E of the Social Security Act authorizes the United States Department of Health

and Human Services (“HHS”) to provide States with funding to assist in caring for children placed

in foster care. See Complaint at ¶ 33 (ECF No. 1) (May 30, 2019). In South Carolina, the South

Carolina Department of Social Services (“SCDSS”) receives federal funds from HHS. Id. SCDSS,

in turn, directs such funds, along with state funds, to reimburse private government contractors

(known in the industry as “child-placing agencies” or “CPAs”) for the services they provide

relating to foster care. Id. SCDSS is also responsible for issuing and renewing licenses to CPAs,

which allow them to perform services related to foster care. Id. at ¶¶ 27–29.

        Miracle Hill Ministries (“Miracle Hill”) is a private charitable nonprofit operating as a CPA

in Greenville, South Carolina, and it receives government funding to reimburse some of its services

relating to foster care. Id. at ¶¶ 41, 46. It is a Christian organization. Id. at ¶¶ 42, 47.

        On January 27, 2018, SCDSS requested Miracle Hill address SCDSS’s concerns regarding

Miracle Hill’s practice of partnering only with foster parents who share Miracle Hill’s religious

beliefs. Id. at ¶¶ 54–55, 57. At the same time, SCDSS declined to reissue Miracle Hill a standard

CPA license and instead issued it a temporary CPA license valid for six months. Id. at ¶ 56. This

decision was prompted by HHS’s issuance of a new regulations in the final weeks of the Obama

administration. Specifically, in January 2017, HHS amended federal regulations pertaining to State

receipt of federal funds under Title IV-E to require that the funds be expended in a way that does

not discriminate on the basis of religion, sexual orientation, or a number of other classifications.


2
  Although there is no requirement that a court ruling on a discovery issue must view the facts in
a light most favorable to either party, Governor McMaster herein relies primarily on Plaintiffs’
own version of the facts as drawn from their Complaint, though without conceding their veracity.


                                                    2
     6:19-cv-01567-JD         Date Filed 04/24/21       Entry Number 138         Page 3 of 20




See 45 C.F.R. § 75.300(c). This new regulation purported to apply both to SCDSS (as a recipient

of the funds) and to private CPAs licensed by and contracting with SCDSS (as sub-recipients of

Title IV-E funds). See 45 C.F.R. §§ 75.101(b)(1), 1355.30(i).

       Plaintiffs allege that Miracle Hill subsequently contacted Governor McMaster, who

responded that he was “working with [HHS] to obtain a waiver of requirements that adversely

affect religious entities.” Compl. ¶ 61 (alteration in Complaint). On February 27, 2018, Governor

McMaster wrote to HHS Principal Deputy Assistant Secretary Steven Wagner and requested that

HHS grant a deviation or waiver from the nondiscrimination provisions of HHS regulation 45

C.F.R. § 75.300 “on behalf of South Carolina and faith-based organizations like Miracle Hill”

operating under South Carolina’s Title IV-E Foster Care Program. Id. at ¶ 62; see also Letter from

McMaster to Wagner, attached hereto as Exhibit A (the “waiver request”).

       On March 13, 2018, while awaiting a response from HHS, Governor McMaster issued

Executive Order No. 2018-12, which provided, in pertinent part, as follows:

               [F]aith-based CPAs associate foster parents and homes who share
               the same faith and should not be asked to compromise sincerely held
               religious beliefs in recruiting, training, and retaining foster parents
               . . . . [T]o the fullest extent permitted by state and federal
               law . . . DSS shall not deny licensure to faith-based CPAs solely on
               account of their religious identity or sincerely held religious beliefs.

Compl. ¶ 64; see also Executive Order No. 2018-12, attached hereto as Exhibit B.

       On January 23, 2019, HHS granted South Carolina an exception to the religious

nondiscrimination requirements of 45 C.F.R. § 75.300(c). See Compl. ¶ 68. On April 28, 2019,

Plaintiffs completed Miracle Hill’s online inquiry form for prospective foster parents and

submitted it. Id. at ¶ 80. On May 1, 2019, a Foster Care Licensing Supervisor at Miracle Hill sent

an email to Plaintiffs, informing them that Miracle Hill partnered only with foster parents who

share Miracle Hill’s Christian beliefs, and that because Plaintiffs were members of the Unitarian



                                                  3
      6:19-cv-01567-JD        Date Filed 04/24/21      Entry Number 138         Page 4 of 20




Universalist Church—a sect whose belief “does not align with traditional Christian doctrine”—

Miracle Hill would not be a good fit for them. Id. at ¶ 81; see also Email from S. Betts to E. Rogers

and B. Welch (May 1, 2019), attached hereto as Exhibit C. The email also contained a list and the

contact information for nine other agencies in the upstate of South Carolina, along with SCDSS,

that would assist Plaintiffs should they be interested in fostering, ensuring that no opportunity was

withheld from Plaintiffs and no burden created. See Compl. ¶ 82; Email from S. Betts to E. Rogers

and B. Welch. The email further invited Plaintiffs to explore other volunteer opportunities at

Miracle Hill that were available to them. See Email from S. Betts to E. Rogers and B. Welch.

Plaintiffs did not contact SCDSS or any other CPA suggested by Miracle Hill either before or after

filing their Complaint on May 30, 2019. (Pls’ Resps. to Def. McMaster’s First Set of Interrogs.,

#15, Jan. 25, 2021.)

II.    The proposed deposition.

       This litigation is in the discovery phase, and much discovery has already taken place during

the 11 months since discovery began. Governor McMaster has produced 843 pages of documents

in response to Plaintiffs’ Requests for Production; he has responded to Plaintiffs’ Interrogatories;

and he has responded to Plaintiffs’ Requests for Admissions. Defendant Michael Leach, the

Director of SCDSS, has likewise produced documents, responded to interrogatories, and

responded to requests for admission. The Federal Defendants have produced a 439-page

Administrative Record.

       On March 4, 2021, Plaintiffs’ counsel informed counsel for Governor McMaster that they

intended to notice the deposition of a Rule 30(b)(6) witness from the Office of the Governor as

well as the depositions of two employees from that Office. See Letter from P. Barbur to M.

Coleman (March 4, 2021), attached hereto as Exhibit D. Plaintiffs’ counsel likewise informed




                                                 4
     6:19-cv-01567-JD        Date Filed 04/24/21       Entry Number 138        Page 5 of 20




counsel for SCDSS Director Michael Leach that they intend to depose a Rule 30(b)(6) witness

from SCDSS and two separate SCDSS employees. See Letter from P. Barbur to K. Woodington

(March 4, 2021), attached hereto as Exhibit E. Plaintiffs have not requested or noticed the

depositions of any of the Federal Defendants or their employees.

       Counsel for Governor McMaster responded and informed Plaintiffs’ counsel that Governor

McMaster could not produce witnesses from the Office of the Governor because neither the Office

of the Governor nor its employees were named as defendants in this suit. See Letter from M.

Coleman to P. Barbur (Mar. 23, 2021), attached hereto as Exhibit F. Director Leach’s counsel

responded to Plaintiffs by email, agreeing to produce the requested witnesses if Plaintiffs would

serve a subpoena on the desired witnesses. Plaintiffs subsequently served subpoenas on SCDSS,

which did not oppose or object to the subpoenas. The depositions of the individuals employed at

SCDSS are scheduled for April 27 and 28, and the parties are finalizing a date to depose SCDSS’s

30(b)(6) designee.

       Plaintiffs’ counsel also responded to Governor McMaster’s counsel, stating that if the

Governor was unable to produce a 30(b)(6) witness and individual witnesses from the Office of the

Governor, Plaintiffs intended to subpoena the Office and the two individual witnesses and also

intended to notice the deposition of the Governor himself. See Letter from P. Barbur to M. Coleman

(April 2, 2021), attached hereto as Exhibit G. On April 15, 2021, Plaintiffs’ counsel sent subpoenas

via certified mail to the Office of the Governor seeking deposition testimony from two individual

employees, and, on April 19, 2021, Plaintiffs’ counsel wrote to in-house counsel in the Office of

the Governor regarding the proposed 30(b)(6) deposition. See Letter from P. Barbur to T.

Limehouse (April 19, 2021), attached hereto as Exhibit H.




                                                 5
      6:19-cv-01567-JD        Date Filed 04/24/21      Entry Number 138         Page 6 of 20




       In the meantime, counsel for the Governor wrote to Plaintiffs’ counsel to note that the

Governor objected to any intent to depose him, as such a deposition is impermissible under the

apex doctrine as well as the privilege that surrounds the deliberations and decisional process of

high-ranking executive officials. See Letter from M. Coleman to P. Barbur (April 14, 2021),

attached hereto as Exhibit I. Counsel for Governor McMaster offered to meet and confer with

Plaintiffs’ counsel about the issue and noted that if such a conference would prove fruitless and

Plaintiffs’ intended to persist in noticing the Governor’s deposition, the Governor would move for

a protective order to prevent the deposition. See id. A week later, Plaintiffs’ counsel responded

and refused the offer to meet and confer regarding the proposed deposition, baldly stating instead

only that the Governor’s assertion of the apex doctrine and deliberative privilege were “untenable,”

and stating the Notice of Deposition would be served shortly. See Letter from P. Barbur to M.

Coleman (April 21, 2021), attached hereto as Exhibit J. As a result of Plaintiffs’ position and their

counsel’s refusal to confer regarding the same, Governor McMaster is compelled to file this

Motion seeking a protective Order.

                                     STANDARD OF REVIEW

       “The scope and conduct of discovery are within the sound discretion of the district court.”

Columbus-America Discovery Group v. Atlantic Mut. Ins. Co., 56 F.3d 556, 568 n.16 (4th Cir.

1995). A district court “may, for good cause, issue an order to protect a party . . . from . . . [an]

undue burden” that discovery would impose upon that party. Fed. R. Civ. P. 26(c)(1). “High-

ranking government officials are not normally subject to depositions.” Thomas v. Cate, 715 F.

Supp. 2d 1012, 1049 (E.D. Cal. 2010) (citing Kyle Engineering Co. v. Kleppe, 600 F.2d 226, 231

(9th Cir. 1979)). When a high-ranking government official seeks a protective order, the official




                                                 6
      6:19-cv-01567-JD        Date Filed 04/24/21       Entry Number 138         Page 7 of 20




does not bear the burden of establishing good cause; rather “the burden shifts to the party seeking

to depose the high-ranking official” to demonstrate extraordinary circumstances. Id. at 1049.

                                            ARGUMENT

       Plaintiffs’ proposed deposition would place an undue and unnecessary burden on Governor

McMaster and, therefore, violates the apex doctrine. Furthermore, it would invade the protected

deliberative and decision-making sphere of Governor McMaster, the chief executive officer for

the state of South Carolina. Accordingly, this Court should grant a protective order forbidding such

deposition.

I.     Governor McMaster should not be deposed because, as a high-ranking government
       official, he is protected by the apex doctrine, which prohibits depositions that would
       constitute an undue burden.

       In the Fourth Circuit, “[i]t is well established that high-ranking government officials may

not be deposed or called to testify about their reasons for taking official actions absent

‘extraordinary circumstances.’” In re McCarthy, 636 F. App’x 142, 143 (4th Cir. 2015); see also

Estate of Latoya Nicole Valentine v. State of South Carolina, C/A No. 3:18-00895-JFA (D.S.C.

Dec. 23, 2020) (Anderson, Joseph, J.) (ECF No. 196) (granting Governor McMaster’s Motion

seeking a protective order against being deposed and quashing deposition subpoenas).

       This rule is often called the “apex doctrine.” Little v. JB Pritzker for Governor, No. 18 C

6954, 2020 WL 868528 (N.D. Ill. Feb. 21, 2020). “[A]lthough the apex doctrine is often presented

as a stand-alone maxim used to prevent a party from deposing a high-level official, it is more

accurately described as a tailored application of the rules regulating discovery in specific instances

involving high-level or ‘apex’ officials.” Estate of Latoya Nicole Valentine v. State of South

Carolina, C/A No. 3:18-00895-JFA (D.S.C. Aug. 18, 2020) (Anderson, Joseph, J.) (ECF No. 166

at 5). Specifically, the doctrine is an application of the presumption that “the deposition of a high-




                                                  7
      6:19-cv-01567-JD        Date Filed 04/24/21       Entry Number 138          Page 8 of 20




ranking corporate executive either violates Rule 26(b)(2)(C)'s proportionality standard or, on a

party's motion for a protective order, constitutes ‘good cause’ for such an order as an ‘annoyance’

or ‘undue burden’ within the meaning of Rule 26(c)(1).” Id. (quoting Performance Sales & Mktg.

LLC v. Lowe’s Companies, Inc., No. 5:07-CV-00140-RLV, 2012 WL 4061680, at *3 (W.D.N.C.

Sept. 14, 2012)).

       The apex doctrine “recognizes that depositions of high-level officers severely burdens

those officers and the entities they represent, and that adversaries might use this severe burden to

their unfair advantage.” Tierra Blanca Ranch High Country Youth Program v. Gonzales, 329

F.R.D. 694, 696 (D.N.M. 2019). Unlike other witnesses, “[h]igh ranking government officials have

greater duties and time constraints . . . [and their] time is very valuable.” In re United States, 985

F.2d 510, 512 (11th Cir. 1993). Governor McMaster qualifies as a high-ranking government

official since he is the “Chief Magistrate” in the State, and the “supreme executive authority” of

the State of South Carolina is vested in him. S.C. Const. art. IV, § 1.

       In “any one of the following circumstances,” a court may grant a protective order to protect

a high-level government official from the burdens of a deposition:

               (1) the executive has no unique personal knowledge of the matter in
               dispute; (2) the information sought from the executive can be
               obtained from another witness; (3) the information sought from the
               executive can be obtained through an alternative discovery method;
               or (4) sitting for the deposition is a severe hardship for the [official]
               in light of his obligations to his [office].

Tierra Blanca, 329 F.R.D. at 696; see also Little v. JB Pritzker for Governor, No. 18 C 6954, 2020

WL 868528 at *1 (N.D. Ill. Feb. 21, 2020); Cross by and Through Steele v. XPO Express, Inc.,

C/A No. 4:16-1254-BHH, 2017 WL 10544634 (D.S.C., May 8, 2017).

       Although only one of these four circumstance need be met to invoke the apex doctrine, in

Governor McMaster’s case at least three of them are applicable and easily satisfied: the first, third,



                                                  8
      6:19-cv-01567-JD        Date Filed 04/24/21      Entry Number 138         Page 9 of 20




and fourth. Therefore, this Court should grant Governor McMaster’s Motion for a Protective Order

to protect him from the burdens of the deposition.

       A.      Governor McMaster has no unique personal knowledge of the matter in dispute
               that can be obtained solely from his deposition.

       Plaintiffs seek discovery for the purpose of supporting the causes of action pled in the

Complaint. Plaintiffs pled claims under the Establishment and Equal Protection Clauses of the

First and Fourteenth Amendments to the United States Constitution.3 As explained more fully

below, however, there is no information relevant to those claims that is known solely by the

Governor and could be obtained solely from his deposition.

       Knowledge of the facts surrounding the challenged actions is not unique to the Governor,

and his deposition is not the sole way in which such facts may be ascertained. See section I.C,

infra. Nor is the Governor’s deposition justified to discover the intentions behind the challenged

actions. For one, the Governor’s intentions are legally irrelevant to the Equal Protection claim. The

Executive Order and waiver request are facially neutral with respect to religion or, at most, afford

a uniform benefit to all religions.4 Accordingly, they must be sustained if there is any plausible

governmental purpose to support them, regardless of whether that purpose was the actual,

subjective motivation for the actions. See Corp. of Presiding Bishop of Church of Jesus Christ of

Latter-Day Saints v. Amos, 483 U.S. 327, 339 (1987) (holding that government actions “affording



3
   This Court previously dismissed Plaintiffs’ Equal Protection claim based on religious
discrimination, but Plaintiffs’ claim on sexual-orientation discrimination remains. See Order
Granting in Part Defendants’ Motions to Dismiss, 44–45 (ECF No. 81) (May 8, 2020).
4
  This Court has already concluded that the challenged actions are facially neutral and, therefore,
must be evaluated under rational basis standard. Accordingly, it is the law of the case. See Order
Granting in Part Defendants’ Motions to Dismiss, 41–42 (ECF No. 81) (May 8, 2020) (“The Court
agrees with State Defendants” that the waiver request and Executive Order were “facially neutral”
and “treat all religions equally,” and thus must “only withstand rational basis review to pass under
the Equal Protection Clause”).


                                                 9
     6:19-cv-01567-JD         Date Filed 04/24/21       Entry Number 138        Page 10 of 20




a uniform benefit to all religions” are assessed under rational basis review) (emphasis in original);

FCC v. Beach Comm’s, Inc., 508 U.S. 307, 113 (1993) (holding a governmental action “must be

upheld against equal protection challenge if there is any reasonably conceivable state of facts that

could provide a rational basis” for the action); Pulte Homes Corp. v. Montgomery Cty., 909 F.3d

685, 693 (4th Cir. 2018) (analyzing an Equal Protection claim under the rational basis standard

and stating: “The test is not a subjective one. [] ‘The actual motivation for the [local government’s]

actions [is] irrelevant.’ . . . Pulte had alleged that the Amendment, a legislative document of public

record, violated its constitutionally protected rights. If the Amendment reveals any rational reason

for its adoption, it passes rational basis review even if its purported rationale was not the actual

motivation behind it.”) (alterations in original) (citations omitted).

       Similarly, the Governor’s deposition is not needed to determine the “purpose” behind the

actions in Plaintiffs’ Establishment Clause claim. See Lemon v. Kurtzman, 403 U.S. 602, 612

(1971) (noting that one element of Lemon’s eponymous Establishment Clause test is whether the

challenged government action had a secular purpose).5 Here, the Governor’s purpose or intent

behind Executive Order No. 2018-12 and the waiver request are not a mystery that can be discerned

solely by questioning him. Rather, the motivation behind the challenged actions can be discerned

from the faces of the documents themselves. See Bowen v. Kendrick, 487 U.S. 589, 602 (1988)

(holding there was no Establishment Clause violation under Lemon when “it is clear from the face

of the statute that the AFLA was motivated primarily, if not entirely, by a legitimate secular

purpose”); Edwards v. Aguillard, 482 U.S. 578, 594–595 (1987) (noting that, when applying the



5
  As noted in prior filings, the Supreme Court has not relied on the Lemon test in over a decade,
relying instead in Establishment Clause cases on a historically-informed analysis. See Gov.
McMaster’s Mot. to Dismiss at 28 n.18 and 31 n.20 (ECF No. 57) (Aug. 30, 2019) (collecting
cases). Governor McMaster mentions the Lemon test here only in an effort to consider and rebut
any possible basis Plaintiffs might assert in support of their proposed deposition.


                                                  10
     6:19-cv-01567-JD         Date Filed 04/24/21       Entry Number 138         Page 11 of 20




Lemon test, a “court’s finding of improper purpose behind a statute is appropriately determined by

the statute on its face, its legislative history, or its interpretation by a responsible administrative

agency.”); Ehlers-Renzi v. Connelly School of the Holy Child, Inc., 224 F.3d 283, 288 (4th Cir.

2000) (“This secular purpose prong presents a ‘fairly low hurdle,’ [] which may be cleared by

finding ‘a plausible secular purpose’ on the face of the regulation.”) (citations omitted); Glassman

v. Arlington County, 628 F.3d 140, 146 (4th Cir. 2010) (stating the same in an opinion holding a

county’s financing of church construction project did not violate the Establishment Clause); see

also McCreary County v. ACLU, 545 U.S. 844, 862 (2005) (“The eyes that look to purpose belong

to an objective observer, one who takes account of the traditional external signs that show up in

the text, legislative history, and implementation of the statute, or comparable official act.”)

(citation and internal quotation marks omitted).

       Here, the purposes of the Governor’s actions are apparent on the face of the two documents

by which Governor McMaster allegedly violated the Establishment Clause. The Executive Order

and waiver request expressly state they were motivated by the purpose of complying with the

South Carolina and United States Constitutions, statutory law, and controlling precedent by

protecting the religious and associational liberty of faith-based CPAs. See Executive Order No.

2018-12, at 1, Mar. 13, 2018, attached hereto as Exhibit B (“[G]overnment at any level should not

and shall not penalize religious activity by denying any person or organization an equal share of

the rights, benefits, and privileges enjoyed by other individuals or organizations solely on account

of one’s religious identity and sincerely held beliefs.”); id. (“[F]aith-based organizations may

retain their religious character and participate in government programs, provided that public funds

are not used to directly subsidize or support religious worship activities.”); id. (“[T]he foregoing

rights are guaranteed by, inter alia, the First Amendment to the United States Constitution and




                                                   11
     6:19-cv-01567-JD         Date Filed 04/24/21       Entry Number 138         Page 12 of 20




article I, section 2 of the South Carolina Constitution, both of which provide that there shall be no

laws prohibiting the free exercise of religion, abridging the freedom of speech, or inhibiting the

corresponding right to associate with others.”); id. (“[T]he rights of faith-based organizations to

exercise religious beliefs while participating in government are also protected by the South

Carolina Religious Freedom Act of 1999”); see also Letter from Governor McMaster to Acting

Assistant Secretary Wagner at 2, Feb. 27, 2018, attached hereto as Exhibit A (“[T]he new

regulatory subsections effectively require CPAs to abandon their religious beliefs or forgo the

available public licensure and funding, which violates the constitutional rights of faith-based

organizations.”); id. (“A regulation used to limit the free exercise of faith-based providers violates

the Religious Freedom Restoration Act.”); id. (“In Trinity Lutheran Church of Columbia, Inc. v.

Cromer, the Supreme Court held that the state policy of denying a ‘qualified religious entity a

public benefit solely because of its religious character . . . goes too far’ and violates the

Establishment Clause.”); see also Gov. McMaster’s Mot. to Dismiss at 26–27, 32 (ECF No. 57)

(Aug. 30, 2019) (explaining the legitimate, secular purposes motivating the Executive Order and

waiver request); Gov. McMaster’s Ans. to the Compl. at 3 (ECF No. 84) (May 22, 2020)

(“Plaintiffs at all times have been and are still welcome to seek licensure as foster parents from the

South Carolina Department of Social Services [], which evaluates and licenses all foster parents in

the state, and which does so without regard to their religion, lack of religion, sexual orientation, or

marital status.”).

        Governor McMaster has no unique personal knowledge relevant to the matter in dispute

that can be obtained solely from his deposition. Accordingly, the Court should grant a protective

order to protect the State’s chief executive from the undue burdens of a deposition. Tierra Blanca,

329 F.R.D. at 696.




                                                  12
     6:19-cv-01567-JD        Date Filed 04/24/21      Entry Number 138         Page 13 of 20




        B.      Plaintiffs can obtain the information sought from Governor McMaster from
                alternative discovery methods.

        The use of multiple discovery methods—namely, Plaintiffs’ document requests,

interrogatories, and requests to admit to which Governor McMaster has responded, not to mention

the deponents, documents, and discovery responses produced by the other defendants—can (and

here have) enabled Plaintiffs to obtain the information relevant to their claims.

        First, Plaintiffs have already sent Governor McMaster numerous document requests that

have resulted in the Governor’s production of 843 pages of documents to Plaintiffs. (As a point of

comparison, Plaintiffs produced only 76 pages in response to Governor McMaster’s document

requests.) The Governor produced these documents in response to 22 separately numbered

document requests seeking materials including documents and communications between Governor

McMaster and anyone regarding the Executive Order or waiver request (numbers 1–3), documents

and communications “regarding religious accommodations for faith-based foster care or adoption

agencies (number 12), documents and communications concerning the effect of the Executive

Order and waiver request (numbers 13–14), documents and communications regarding private

CPAs’ policies and practices regarding prospective foster parents (numbers 8, 15–17), documents

and communications regarding HHS’s response to the waiver request (numbers 4–5), and

documents and communications relating to SCDSS’s interactions with Miracle Hill (number 9). It

is clear, considering the expansive nature of Plaintiffs’ document requests, that Plaintiffs have

canvassed all nonprivileged materials within Governor McMaster’s possession relating to the

issues in this case.

        Second, if Plaintiffs have questions for Governor McMaster, they may ask them via

interrogatories. Interrogatories may be used as evidence in support of a motion or at trial. See Fed.

R. Civ. P. 33(c). Accordingly, they are available as an alternative, less burdensome method by



                                                 13
     6:19-cv-01567-JD        Date Filed 04/24/21      Entry Number 138         Page 14 of 20




which Plaintiffs may request the information they seek. For example, the Plaintiff in a related

proceeding—Maddonna v. U.S. Dept. of Health & Human Servs. et al., C/A No. 6:19-cv-03551-

JD (D.S.C.), which, like this lawsuit, asserts an Establishment Clause claim arising from the

Executive Order and waiver request—served interrogatories on the Governor inquiring about the

governmental interests that were served by the Executive Order and waiver request and inquiring

about the reasons and bases to believe the enforcement of the unconstitutional and ultra vires

requirements found in 45 C.F.R. § 75.300(c) would force faith-based CPAs either to abandon their

sincerely held religious beliefs or forgo licensure and funding; would infringe on the constitutional

and statutory rights of CPAs and foster parents; and would otherwise harm the State’s foster care

system and the children who depend on it. Plaintiffs in this suit could likewise explore such topics

through interrogatories rather than through deposition testimony.

       Third, if Plaintiffs wish to pin Governor McMaster to any factual or legal position, they

may do so by using a request for admission. A party may use requests for admission to ascertain

another party’s position on the “facts, the application of law to fact, or opinions about either” or

“the genuineness of any described documents.” See Fed. R. Civ. P. 36(a)(1). The combination of

the use of document requests, interrogatories, and requests for admission enable Plaintiffs to obtain

all the information they seek from Governor McMaster, without subjecting him to a deposition.

Therefore, this Court should grant the Governor’s motion for a protective order and prevent

Governor McMaster from being deposed. See Estate of Latoya Nicole Valentine v. State of South

Carolina, C/A No. 3:18-00895-JFA (D.S.C. Dec. 23, 2020) (Anderson, Joseph, J.) (ECF No. 196)

(quashing attempt to depose Governor McMaster, noting in part that the relevant information could

be “obtained from some other source that is more convenient, less burdensome,” and “could have

been obtained in a myriad of other ways” including “written interrogatories” or deposing “other




                                                 14
     6:19-cv-01567-JD         Date Filed 04/24/21       Entry Number 138         Page 15 of 20




defendants” or “other witnesses”); see also Coleman v. Schwarzenegger, Nos. CIV S–90–0520

LKK JFM P, C01–1351 TEH, 2008 WL 4300437, at *4 (E.D. Cal. Sept. 15, 2008) (ruling that

interrogatories and requests to admit could be used in lieu of deposing a governor).

       C.      Sitting for the deposition would be a significant hardship on Governor McMaster
               considering the obligations of his position.

       As the highest-ranking executive officer in the State of South Carolina, Governor

McMaster oversees Cabinet agencies that range from the Department of Commerce to the

Department of Veterans Affairs, as well as other agencies, departments, and officials within the

Executive Branch. See S.C. Code Ann. § 1-30-10; Cabinet Agencies, Governor, https://governor.

sc.gov/executive-branch. The Governor’s management and oversight of these agencies, as well as

his other gubernatorial obligations and policy initiatives, such as economic development projects,

impose significant demands on his time.

       The Governor’s duties, however, extend beyond just the executive branch. He must keep

himself abreast of legislation proposed and passed by the General Assembly, South Carolina’s

legislative body, since the Constitution requires that bills and joint resolutions passed by the General

Assembly be presented to the Governor for approval. See S.C. Const. art. IV, § 21. Governor

McMaster must ensure that those measures are constitutional and that they represent good policy

for the State of South Carolina, which requires much legal and factual research and analysis. Since

the General Assembly is in session, Governor McMaster must devote a substantial amount of time

to keeping himself informed on pending legislation, budget proposals, and other matters before the

legislature, as well as enrolled and ratified acts for his time-sensitive review and approval.

       In addition, the State of South Carolina is amidst a global pandemic due to COVID-19, and

South Carolina is currently in a State of Emergency and subject to a presidentially declared major

disaster declaration. See Executive Order No. 2021-20 (Apr. 22, 2021). Naturally, responding to



                                                  15
     6:19-cv-01567-JD        Date Filed 04/24/21      Entry Number 138        Page 16 of 20




the ongoing and evolving public health emergency requires Governor McMaster’s utmost

attention, which includes regular coordination and collaboration with public health and emergency

management experts and federal, state, county, and municipal officials on emerging issues ranging

from vaccine distribution to government operations. See id. § 1(A) (“The State of South Carolina

must take further proactive action and enhance mitigation efforts to reduce community

transmission of COVID-19 and implement narrowly tailored extraordinary measures to prepare

for, respond to, and address the evolving public health threat posed by the COVID-19 pandemic,

to include the continued utilization and coordination of state and federal intergovernmental and

interagency financial and operational resources and collaborative response efforts to facilitate and

accelerate the large-scale administration of the limited supplies of authorized COVID-19 vaccines

allocated to the State and the continued expansion of testing capacity.”). Subjecting Governor

McMaster to a deposition that would fail to further this litigation would constitute an undue burden

on the Governor given his important duties and time constraints.

       Courts frequently grant protective orders or quash efforts to depose a sitting Governor in

circumstances like those presented here. See, e.g., Estate of Latoya Nicole Valentine v. State of

South Carolina, C/A No. 3:18-00895-JFA (D.S.C. Dec. 23, 2020) (Anderson, Joseph, J.); Little v.

JB Pritzker for Governor, No. 18 C 6954, 2020 WL 868528, at *3 (N.D. Ill. Feb. 21, 2020); Tierra

Blanca Ranch High Country Youth Program v. Gonzales, 329 F.R.D. 694, 698–99 (D.N.M. 2019);

EMW Women’s Surgical Ctr., P.S.C. v. Glisson, No. 3:17CV-00189-GNS, 2017 WL 3749889, at

*3 (W.D. Ky. Aug. 30, 2017); Babin v. Breaux, No. 10–368–BAJ–DLD, 2012 WL 83672, at *3

(M.D. La. Jan. 11, 2012); Thomas v. Cate, 715 F. Supp. 2d 1012, 1049 (E.D. Cal. 2010); Coleman

v. Schwarzenegger, Nos. CIV S–90–0520 LKK JFM P, CO1–1351 TEH, 2008 WL 4300437, at

*4 (E.D. Cal. Sept. 15, 2008); Warzon v. Drew, 155 F.R.D. 183, 186 (E.D. Wisc. 1994).




                                                16
      6:19-cv-01567-JD       Date Filed 04/24/21        Entry Number 138         Page 17 of 20




       Governor McMaster respectfully moves the Court for a Protective Order preventing his

deposition pursuant to the apex doctrine for the reasons set out above.

II.    The deliberative-process privilege protects Governor McMaster from a deposition
       because interrogating him regarding the decision-making behind his Executive Order
       and waiver request would chill internal deliberations of legal and policy matters.

       The deliberative-process privilege “is an evidentiary privilege sometimes accorded to the

government to protect documents from discovery that are involved in the government’s

deliberative decision-making functions.” Crosby v. United States, C/A No.: 3:07-3668-JFA, 2009

WL 10678825 at *2 (D.S.C. Mar. 24, 2009) (Anderson, Joseph, J.). Most often, it “covers

‘documents reflecting advisory opinions, recommendations and deliberations comprising part of a

process by which governmental decisions and policies are formulated.’” Dep’t of Interior v.

Klamath Water Users Protective Ass’n, 532 U.S. 1, 8 (2001) (quoting NLRB v. Sears, Roebuck &

Co., 421 U.S. 132, 150 (1975)). However, the privilege also protects the “mental processes” of a

government official involved in making a governmental decision. Franklin Sav. Ass’n v. Ryan,

922 F.2d 209, 211 (4th Cir. 1991); E.E.O.C. v. BMW Mfg. Co., LLC, C.A. No. 7:13-1583-HMH,

2015 WL 5449086 at *2 (D.S.C. 2015). The purposes behind the privilege include to

              encourage free-ranging discussion of alternatives; prevent confusion
              that might result from the premature release of such nonbinding
              deliberations; and insulate against the chilling effect likely were
              officials to be judged not on the basis of their final decisions, but “for
              matters they considered before making up their minds.”
City of Virginia Beach, Va. v. U.S. Dep’t of Commerce, 995 F.2d 1247, 1252–53 (4th Cir. 1993)

(citation omitted). Stated differently, the privilege “rests on the obvious realization that officials

will not communicate candidly among themselves if each remark is a potential item of discovery

and front page news.” Rein v. U.S. Patent & Trademark Office, 553 F.3d 353, 372 (4th Cir. 2009).6


6
  Although South Carolina’s state courts do not recognized the deliberative-process privilege,
federal privilege law governs in federal court and supplants state law. See Fed. R. Evid. 501; see


                                                  17
     6:19-cv-01567-JD          Date Filed 04/24/21        Entry Number 138          Page 18 of 20




        Here, Plaintiffs’ supposed need to depose Governor McMaster is to question him about his

Executive Order and letter to Assistant Secretary Wagner. Both documents, however, are clear on

their faces and speak for themselves, and any line of inquiry relating to the rationale, considerations,

deliberations, motivation, and intent behind them is protected by the deliberative-process privilege

because it would invade the Governor’s decision-making process. Any discussions that the

Governor may have had regarding South Carolina’s foster care system, CPAs, and the protection

of the exercise of sincerely held religious beliefs fall within the scope of this privilege (if not already

falling within the scope of the attorney-client privilege) because these discussions influenced the

Governor’s decision and reflect his mental processes surrounding making the decision.

        If the deliberative-process privilege does not protect Governor McMaster from questions

on the rationale behind his actions, then he would be subject to a deposition on any policy position

he takes and every Executive Order he issues. Such a situation would discourage free and robust

internal discussion of the various alternatives available in any situation requiring gubernatorial

action and would create a chilling effect on open and candid discussion between and among the

Governor and his advisors. The effect would be to disincentivize the Governor from seeking

information in forming and carrying out policy decisions because every bit of information he

received and every mental impression or deliberation could be sought in litigation. This is the

precisely the situation that the Supreme Court sought to prevent when it recognized the

deliberative-process privilege and stated that “it [is] not the function of the court to probe the




also Hawkins v. Stables, 148 F.3d 379, 382 (4th Cir. 1998) (“The current matter is a civil case
based upon a federal cause of action . . . .Therefore, following the mandate of Rule 501, we must
apply ‘the principles of the common law as they may be interpreted by the courts of the United
States in the light of reason and experience.’”) (citation omitted); Crosby v. United States, C/A
No.: 3:07-3668-JFA, 2009 WL 10678825 (D.S.C. March 24, 2009) (applying federal common law
to analyze a claim of deliberative process privilege).


                                                    18
     6:19-cv-01567-JD        Date Filed 04/24/21      Entry Number 138        Page 19 of 20




mental processes of [high-ranking executive officials].” United States v. Morgan, 313 U.S. 409,

422 (1941) (citation omitted).

       Nor is such probing needed here. The Governor’s rationale and completed actions are

clearly expressed in the explicit text of the Executive Order and the letter to Assistant Secretary

Wagner. As stated therein, Governor McMaster sought to uphold the United States and South

Carolina Constitutions and the best interests of children in foster care, current and prospective

foster parents, and the State’s foster care system by protecting the exercise of sincerely held

religious beliefs and by ensuring that critically necessary CPAs could continue providing

invaluable foster care services in the State of South Carolina while also ensuring avenues were

available for any qualified foster parent to serve. See Letter from McMaster to Wagner, attached

hereto as Exhibit A; Executive Order 2018-12, attached hereto as Exhibit B.

       Because the deliberative-process privilege protects Governor McMaster from having to

give his reasons behind his executive actions, this Court should grant his motion for a protective

order prohibiting his deposition.

                                          CONCLUSION

       Because Plaintiffs’ proposed deposition would invade Governor McMaster’s protected

deliberative and decision-making sphere as the Chief Executive and would impose an undue and

unnecessary burden on Governor McMaster, this Court should grant a protective order forbidding

such deposition.

                                          AFFIRMATION

       Counsel for Governor McMaster, in good faith, offered and attempted to confer with

Plaintiffs’ Counsel, consistent with their obligations under Fed. R. Civ. P. 26(c)(1) and Local Civ.




                                                19
     6:19-cv-01567-JD        Date Filed 04/24/21      Entry Number 138         Page 20 of 20




Rule 7.02 (D.S.C.), but Plaintiffs’ counsel refused the offer, apparently believing the parties would

be unable to resolve their dispute.

                                  Respectfully submitted

                                  NELSON MULLINS RILEY & SCARBOROUGH LLP

                                  By: s/ Miles E. Coleman
                                     Miles E. Coleman
                                     Federal Bar No. 11594
                                     E-Mail: miles.coleman@nelsonmullins.com
                                     2 W. Washington St. / Fourth Floor
                                     Greenville, SC 29201
                                     (864) 373-2352
                                      Jay T. Thompson
                                      Federal Bar No. 09846
                                      E-Mail: jay.thompson@nelsonmullins.com
                                      1320 Main Street / 17th Floor
                                      Post Office Box 11070 (29211-1070)
                                      Columbia, SC 29201
                                      (803) 799-2000
                                  OFFICE OF THE ATTORNEY GENERAL
                                      Robert D. Cook, South Carolina Solicitor General
                                      Federal Bar No. 285
                                      E-Mail: bcook@scag.gov
                                      Post Office Box 11549
                                      Columbia, SC 29211
                                      (803) 734-3970
                                  Attorneys for Governor Henry McMaster
Greenville, South Carolina
April 24, 2021




                                                 20
